493 F.2d 1353
84 L.R.R.M. (BNA) 2909, 73 Lab.Cas.  P 14,268
Benjamin F. SAPPINGTON et al., Appellants,v.ASSOCIATED TRANSPORT, INC., a body corporate, Appellee.
No. 73-1486.
United States Court of Appeals Fourth Circuit.
Argued Oct. 4, 1973.Decided Nov. 5, 1973As Amended Nov. 29, 1974.

Benjamin Lipsitz, Baltimore, Md., for appellants.
Charles P. O'Connor, Washington, D.C.  (Avrum M. Goldberg, William W. Cahill, Jr., Baltimore, Md., Morgan, Lewis & Bockius, Washington, D.C., and Weinberg & Green, Baltimore, Md., on brief), for appellee.
Before BRYAN, Senior Circuit Judge, and RUSSELL and WIDENER, Circuit judges.
PER CURIAM:


1
This action was brought under the Labor Management Relations Act 301(a), 29 U.S.C. 185(a), by the appellant truckdrivers of Associated Transport, Inc., who charged that a breach of their collective bargaining agreement had been committed by Associated in the change of its road operation from Baltimore to points in Pennsylvania.  The nub of their complaint is that the proposed change was submitted to the Eastern Conference Joint Area Committee of the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, of which they were members, without first submitting the proposal for approval to the Joint Maryland-District of Columbia Area Committee of the Freight Drivers and Helpers Local Union No. 557, an affiliate of International.  The District Court held there was no breach and dismissed the complaint.  The drivers appeal.


2
Upon consideration of the record and the arguments of counsel, on brief and orally, we observe no error in the findings of fact and conclusions of law of the District Judge and affirm on his opinion.  Sappington v. Associated Transport, Inc., 365 F. Supp. 164 (D.C. 1973).


3
Affirmed.